Reason for Allowance
 Claims 1-38 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-38 are allowable over the prior art of record since the cited reference taken individually or in combination fails to particularly disclose the following italic limitations:
In claims 1 and 20, …wherein the second computing device received a majority of the votes of the set of candidate devices and routing, with the computer system, third data from the mobile computing device to the second computing device in response to the election of the second computing device; and sending, with the computer system, result data to the mobile computing device based on the value stored in the second computing device …and in combination with other limitations recited as specified in claims 1 and 20.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The prior art Callan et al. (US 2018/0253451, “Callan”) discloses a method comprising: obtaining, with the computer system, first data from a mobile computing device at a first computing device of a plurality of computing devices, wherein the plurality of computing devices comprises the first computing device and a second computing device (See fig.1, a plurality of devices); sending, with the computer system, a value of the first computing device to the second computing device (See 406 fig.4, send network message to peer-to-peer network node); determining, with the computer system, whether the first computing device has failed to perform a task associated with a role of the first computing device (See 412 fig.4, ‘Does request satisfy distributed ledger and schema restrictions?’ -> Yes or No; See ¶.100, if the computation result of step 420 is a failure (No)); electing, with the computer system, the second computing device using a consensus protocol in response to a determination that the first computing device has failed to perform the task (See ¶.100, if the computation result of step 420 is a failure (No), the other network connected device 106 may determine the block of data generated by the validator node 104 to not be compliant with the consensus protocol of the distributed ledger, and may discard the block), wherein using the consensus protocol comprises (See ¶.97, the block of data may be constructed in a manner that satisfies the consensus protocol of the distributed ledger): obtaining a set of criteria based on second data stored on the first computing device (See 410 fig.4, extract database schema change request from network message; See 910 fig.9, extract data from network message); determining a set of candidate devices of the plurality of computing devices as candidate devices based on the set of criteria (See 416 fig.4, construct block containing database schema change request); selecting, with the computer system, the second computing device based on votes provided by the set of candidate devices (See ¶.70, the database schema change data may, in this example, contain an instruction to allow the field in the second data table to also contain a value selected from a differing table containing a differing list of options).”
However, Callan does not explicitly disclose “wherein the second computing device received a majority of the votes of the set of candidate devices and routing, with the computer system, third data from the mobile computing device to the second computing device in response to the election of the second computing device; and sending, with the computer system, result data to the mobile computing device based on the value stored in the second computing device.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNG H PARK whose telephone number is (571)272-8565. The examiner can normally be reached on Mon-Fri during M-F: .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JUNG H PARK/Primary Examiner, Art Unit 2411